 Case 3:19-cv-01775-CCC-BJM Document 56 Filed 01/30/20 Page 1 of 9



                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 IVAN COLON PEREZ, GRACIELA               CIVIL 19-1775CCC
 ESTARELLAS SABATER and the
 conjugal partnership constituted by
 them, both individually and as
 members of Constellation Health,
 LLC; MARISOL PIQUER MERINO;
 CONSTELLATION HEALTH, LLC
 Plaintiffs
 vs
 JAVIER RIVERA RIOS, individually
 and as the Puerto Rico Insurance
 Commissioner, his spouse JANE
 DOE and the conjugal partnership
 constituted by them; WILMA
 ROSARIO RODRIGUEZ, individually
 and as the Auxiliary Rehabilitator of
 CONSTELLATION HEALTH, LLC,
 her spouse JOHN DOE and the
 conjugal partnership constituted by
 them
 Defendants



                           OPINION AND ORDER

      Pending before the Court are plaintiffs’ Motion for Preliminary Injunction
(d.e. 2) filed August 13, 2019; defendants’ Opposition to Motion for Preliminary
Injunction (d.e. 19) filed September 24, 2019; defendants’ Motion to Dismiss
for Failure to State a Claim (d.e. 38) filed November 12, 2019; and plaintiff’s
Opposition to Motion to Dismiss (d.e. 48) filed December 17, 2019.
      These motions were referred to United States Magistrate Judge Bruce J.
McGiverin, who issued a Report and Recommendation (d.e. 51) on
December 20, 2019. Plaintiffs filed a timely Objection to the R&R (d.e. 53) on
 Case 3:19-cv-01775-CCC-BJM Document 56 Filed 01/30/20 Page 2 of 9



CIVIL 19-1775CCC                       2

January 3, 2020. Defendants filed a timely Objection to the R&R (d.e. 54) on
January 4, 2020.


                               BACKGROUND
      Beginning in 2016, Constellation Health, LLC (“Constellation”) was
subject to rehabilitation and liquidation proceedings before the Puerto Rico
Court of First Instance, San Juan Part (d.e. 35, para. 18 et seq.). As a result,
defendants Javier Rivera Ríos, Puerto Rico Insurance Commissioner, and
Wilma Rosario Rodríguez, Auxiliary Rehabilitator, were granted extensive
powers over the management of Constellation. The plaintiffs, Constellation
and its former employees Iván Colón Pérez (“Colón”), Graciela Estarellas
Sabater (“Estarellas), and Marisol Piquer Marino (“Piquer”), allege that in
exercising these powers, defendants violated plaintiffs’ due process and First
Amendment rights.
      Specifically, plaintiffs identify two causes of action:     a violation of
procedural due process relating to the non-renewal of Constellation’s
Certificate of Authority, and a violation of First Amendment rights as to
Constellation and its plaintiff employees. The First Amendment cause of action
contains multiple claims, although they are not clearly differentiated. The Court
reads the Amended Complaint (d.e. 35) to provide for the following First
Amendment claims: first, plaintiffs Colón and Estarellas, who are married,
claim that defendants retaliated against them in response to Colón’s exercise
of his freedom of expression (“Freedom of Expression Claims”). Second,
plaintiffs Piquer and Constellation claim that defendants retaliated against them
 Case 3:19-cv-01775-CCC-BJM Document 56 Filed 01/30/20 Page 3 of 9



CIVIL 19-1775CCC                       3

in response to Constellation’s exercise of “its right to petition the government
to address its grievances” (d.e. 35, para. 57) (“Right to Petition Claims”).
      The Motion for Preliminary Injunction (d.e. 2) and Motion to Dismiss
(d.e. 38) were referred to United States Magistrate Judge McGiverin for Report
and Recommendation (“R&R”). Magistrate Judge McGiverin issued an R&R
(d.e. 51) on December 20, 2019, recommending that the Court grant the
Motion to Dismiss except as to Colón’s Freedom of Expression Claim and moot
the Motion for Preliminary Injunction except as to Colón’s First Amendment
Claim.


                          STANDARD OF REVIEW
      Courts must conduct a de novo review of the parts of an R&R to which
specific, written objections have been made. See Fed. R. Civ. P. 72(b). “Local
Rule 72(d) further provides that such objections ‘shall specifically identify the
portions of the proposed findings and recommendations to which objection is
made and the basis for such objection.’” Velez-Padro v. Thermo King de P.R.,
Inc., 465 F.3d 31, 32 (1st Cir. 2006) (quoting L. Cv. R. 72(d)). “Conclusory
objections that do not direct the reviewing court to the issues in controversy do
not comply with Rule 72(b).” Id. Upon review of objections properly made,
courts may “accept, reject or modify, in whole or in part, the findings or
recommendations” of the magistrate judge. L. Cv. R. 72(d).
 Case 3:19-cv-01775-CCC-BJM Document 56 Filed 01/30/20 Page 4 of 9



CIVIL 19-1775CCC                          4

                                   DISCUSSION
Plaintiffs’ Objections
      1.     Plaintiff Estarellas’ Freedom of Expression Claim
Plaintiffs object to the R&R’s recommendation that Estarella’s Freedom of
Expression Claim be dismissed. Estarellas alleges that defendants retaliated
against her because of critical statements made by her husband, fellow plaintiff
Colón. Generally, only a person who has herself engaged in protected conduct
may sue for retaliation, which bars so-called “third-party retaliation” claims. An
exception exists under the following conditions:           “The litigant must have
suffered an ‘injury in fact,’ thus giving him or her a ‘sufficiently concrete interest’
in the outcome of the issue in dispute; the litigant must have a close relation
to the third party; and there must exist some hindrance to the third party's
ability to protect his or her own interests [internal citations omitted].” Powers
v. Ohio, 499 U.S. 400, 411 (1991).
      Plaintiff Estarella’s claim meets the first two criteria: she has suffered an
injury by being fired, and she has a close relationship to Colón as his spouse.
However, the claim fails the Powers test at the third step: Colón has not been
hindered from protecting his own interests, and has in fact brought his own
retaliation claim. Accordingly, Estarella may not bring a third-party retaliation
claim.
      Plaintiffs argue that Estarella’s claim falls under a similar exception found
in the Title VII context, where a third party has standing to bring a retaliation
claim if she is married to the person who engaged in the protected conduct and
both spouses work for the same employer. This exception has been upheld by
the Supreme Court in Thompson v. North American Stainless, LP, 562 U.S.
 Case 3:19-cv-01775-CCC-BJM Document 56 Filed 01/30/20 Page 5 of 9



CIVIL 19-1775CCC                         5

170 (2010) on the basis of a broad interpretation of the standing requirement
of 42 U.S.C. § 2000e–5(f)(1).        This statute is not applicable here and
Thompson has been not been expanded outside Title VII.
      Accordingly, the plaintiffs’ objection is overruled.


      2.    Plaintiff Piquer’s Right to Petition Claim
      Plaintiffs object to the R&R’s recommendation that plaintiff Piquer’s First
Amendment Claim be dismissed. Piquer alleges that when Constellation
exercised its right to petition the courts, defendants retaliated by firing her.
Plaintiffs ask that the Court apply the Powers third-party retaliation test to her
claim. However, no Court has extended Powers to a context where an
individual alleges that she was retaliated against due to the protected conduct
of a corporation.    See Bishay v. Am. Isuzu Motors, Inc., 404 F.3d 491,
495 (2005) (“when a corporation is injured, only the corporation, a receiver, or
a stockholder suing derivatively in the corporation's name may sue to redress
the injury.”). Accordingly, the Court overrules plaintiffs’ objection.


      3.    Due Process Claim
      Plaintiffs object to the R&R’s recommendation that all due process claims
be dismissed. Plaintiffs argue that Constellation has a protected property
interest in its Certificate of Authority, relying on cases including Bell v. Burson,
402 U.S. 535, 539 (1971) and Guillemard-Ginorio v. Contreras-Gomez,
490 F.3d 31, 40 (1st Cir. 2007) for the well-established proposition that certain
government-issued licenses and certificates may not be suspended or revoked
without due process of law. However, Constellation’s Certificate of Authority
 Case 3:19-cv-01775-CCC-BJM Document 56 Filed 01/30/20 Page 6 of 9



CIVIL 19-1775CCC                         6

was not suspended or revoked, or even denied. Rather, defendants, who were
granted the power by the Puerto Rican courts to decide whether to apply for
renewal of the Certificate of Authority, chose not to apply for renewal.
      The situation before the Court is unique, as in normal circumstances a
private company’s decision to apply for renewal of certificate would not be
made by a government official; therefore, a due process claim could almost
never arise. Plaintiffs point to no case law extending protected property
interests to an application for renewal, and to no statute protecting the right to
apply for renewal. Further, in this case, a finding that a protected property
interest exists would interfere with the principle of comity by permitting plaintiffs
to circumvent the court orders and statutes promulgated by the government of
Puerto Rico. Finally, any due process concerns are mitigated by the process
established in the Puerto Rico Court of First Instance. Constellation has the
opportunity to fully litigate the liquidation and its terms pursuant to Puerto Rican
law in that court.
      After de novo review, the Court overrules plaintiffs’ objection and finds
that there is no protected property interest as to the application for renewal of
a license.


      4.     Preliminary Injunction
      Plaintiffs object to the R&R’s finding that the Motion for Preliminary
Injunction (d.e. 2) is moot except as to plaintiff Colón’s Freedom of Expression
Claim. As the Court adopts the R&R’s recommendation that all claims except
for Colón’s Freedom of Expression claim shall be dismissed, the Court
overrules plaintiffs’ objection.
 Case 3:19-cv-01775-CCC-BJM Document 56 Filed 01/30/20 Page 7 of 9



CIVIL 19-1775CCC                         7

Defendants’ Objections
      1.    Plaintiff Colón’s Freedom of Expression Claim
      Defendants object to the R&R’s recommendation that plaintiff Colón’s
Freedom of Expression claim survive their Motion to Dismiss. Defendants
argue that Colón has no cause of action because he was terminated on June
7, 2019, along with all other employees, while the statements that provide the
basis for alleged retaliation were made after that date. In other words,
defendants argue that retaliation could not have occurred because plaintiff
Colón was fired prior to exercising his right to free speech.
      The Amended Complaint does suggest that all Constellation employees
including Colón, were terminated on June 7, 2019 due to the issuance of a
Provisional Liquidation Order (d.e. 35, para. 31). However, plaintiffs allege that
due to a stay of the liquidation order issued by the Court of Appeals on
June 10, 2019 (d.e. 35, para. 34-37), all administrative employees except for
plaintiffs Colón, Estarellas, and Piquer were invited to return to work;
defendants specifically terminated plaintiffs by email on that same date
(d.e. 31, para. 36). Taking the facts alleged in the Amended Complaint as true
and making all reasonable inferences in plaintiffs’ favor, it appears that plaintiff
Colón could have returned to work along with all other administrative
employees but for the termination letter issued on June 10, 2019. Accordingly,
defendants’ objection is overruled.


      2.    Qualified Immunity
      Defendants next object to the R&R’s finding that defendants are not
entitled to qualified immunity as to Colón’s First Amendment Claim.
 Case 3:19-cv-01775-CCC-BJM Document 56 Filed 01/30/20 Page 8 of 9



CIVIL 19-1775CCC                       8

Defendants argue that because defendants acted in accordance with a court
order issued by the Puerto Rico Court of First Instance, which granted them the
power to hire and fire Constellation personnel, they cannot be sued. However,
as the R&R correctly concludes, defendants cannot exercise the powers
granted by the court in a manner that violates a clearly established
constitutional right. For instance, a court order granting a government official
the right to make personnel decisions would not immunize the official if he
decided to terminate all black employees based on their race. As the right to
freedom from retaliation for protected speech is clearly established,
defendants’ objection as to qualified immunity is overruled.


      3.    Rooker Feldman Doctrine
      Defendants object to the R&R’s finding that the Rooker Feldman doctrine
does not apply. As the only claims to survive defendants’ Motion to Dismiss are
plaintiff Colón’s Freedom of Expression Claim and plaintiff Piquer’s Right to
Petition Claim, each of which seeks to vindicate an independent First
Amendment right rather than merely relitigate the holdings of the state court,
this objection is overruled.


      4.    Consideration of Documents Not Attached to Complaint
      Defendants object to the consideration of any documents attached to
docket entry 37, which the United States Magistrate Judge states that he relied
upon. The Court agrees that the documents submitted as Exhibit 1 may not
be considered as they were not attached to and are not integral to the
Complaint. However, Exhibits 2 and 3 consist of public court documents, which
 Case 3:19-cv-01775-CCC-BJM Document 56 Filed 01/30/20 Page 9 of 9



CIVIL 19-1775CCC                       9

the Court may take notice of. Accordingly, the Court sustains defendants’
objection as to Exhibit 1. The Court does not adopt any factual findings found
in the R&R that originate in Exhibit 1 of docket entry 37, and has not relied on
these documents when engaging in the above de novo review of the issues
addressed in the R&R.


                                CONCLUSION
      Having considered each parties’ Objection and conducted de novo
review, the Court finds that the R&R is supported by both the record and the
law. Accordingly, the Court AFFIRMS AND ADOPTS the Magistrate Judge’s
R&R (d.e. 51) IN FULL; GRANTS Defendants’ Motion to Dismiss (d.e. 38)
except as to Colón’s Freedom of Expression Claim; and finds the Motion for
Preliminary Injunction (d.e. 2) MOOT except as to Colón’s Freedom of
Expression Claim.
      SO ORDERED.
      In San Juan, Puerto Rico this 30th day of January, 2020.



                                           S/GUSTAVO A. GELPÍ
                                           Chief United States District Judge
